DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-27, filed 4/18/2022, are pending and are currently being examined.
Claim Objections
Claim 4 is objected to because of the following informalities: in line 4, “the” or “said” should appear before “arrow chronometer assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the arrow rest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 are therefore also rejected as they depend from claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 15-18, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al. US Pat. No. 10,281,229.
Haynes teaches:
In Reference to Claim 1
A compound bow (compound crossbow 10/110 and compound bow 310, Fig. 1-11) comprising: 
a riser (each embodiment has a riser 13, Fig. 1, 3, 10); 
an upper limb, the upper limb coupled to the riser (upper limbs 14/114); 
a lower limb, the lower limb coupled to the riser (lower limbs 14/114); 
a draw sensor (multiple sensors, including a strain gage 32/332, inertial motion units 184, and cam rotation sensors 182 may be used to sense and transmit strain and other usage data during use (such as drawing the bow), accelerometer 38 can provide draw and acceleration data during firing and measure undesired motion, camera 40 may be powered during draw and firing, and other draw monitoring devices may further be included, Fig. 9); and 
a performance module coupled to the riser, the performance module operatively coupled to the draw sensor (smartphone 36/336 displays information on interface 42 from the sensors, Col. 5 lines 29-62, Fig. 1-3, 9).  
In Reference to Claim 2
The compound bow of claim 1, wherein the draw sensor comprises a limb strain gauge coupled to the upper or lower limb (limb strain gage 32 is coupled to at least one limb 14, Fig. 1), a limb-riser gap distance sensor positioned between the upper limb or lower limb and the riser, a grip strain gauge positioned between a grip and the riser, a riser strain gauge coupled to the riser, a pressure or force sensor positioned between a limb adjustment bolt and the riser, or a rotary sensor coupled to an upper wheel coupled to the upper limb or to a lower wheel coupled to the lower limb (rotary sensor 182 in cam assembly 124 may measure rotational or linear position of the cam assembly coupled to the limb, Fig. 5/7, Col. 10 lines 37-52).  
In Reference to Claim 3
The compound bow of claim 1, further comprising a sensor package, the sensor package including one or more of an accelerometer and gyroscope (the sensors used may include an accelerometer (38), and a gyroscope, Col. 7 lines 12-22, 46-51, Col. 10 lines 37-47).
In Reference to Claim 8
The compound bow of claim 1, further comprising a real-time clock (smartphones 36 all include real-time clocks which would appear on display interfaces 42 during use as one of ordinary skill in the art would know and understand).  
In Reference to Claim 9
The compound bow of claim 1, wherein the performance module comprises a display (display interfaces 42, Fig. 2).  
In Reference to Claim 15
A method (bow 10/110, 310, Fig. 1-11, and methods of using monitoring devices therein, abstract), comprising: 
providing a compound bow (compound crossbow 10/110 and compound bow 310, Fig. 1-11), the compound bow including: 
a riser (each embodiment has a riser 13, Fig. 1, 3, 10); 
an upper limb, the upper limb coupled to the riser (upper limbs 14/114); 
a lower limb, the lower limb coupled to the riser (lower limbs 14/114); 
a bowstring coupled between the upper limb and the lower limb (26/126); 
a draw sensor (multiple sensors, including a strain gage 32/332, inertial motion units 184, and cam rotation sensors 182 may be used to sense and transmit strain and other usage data during use (such as drawing), accelerometer 38 can provide draw and acceleration data during firing and measure undesired motion, camera 40 may be powered during draw and firing, and other draw monitoring devices may further be included, Fig. 9); and 
a performance module coupled to the riser, the performance module operatively coupled to the draw sensor (smartphone 36/336 displays information on interface 42 from the sensors, Col. 5 lines 29-62, Fig. 1-3, 9); 
placing an arrow onto the compound bow (unshown arrow is placed on the bow for firing, Col. 4 lines 60-62); 
drawing back the bowstring (Col. 4 lines 55 - Col. 5 line 4); 
measuring, with the draw sensor, at least one parameter indicative of a draw weight or draw length (kinetic energy provided for the shot is indicative of draw weight and draw length as measured by strain gage 34, Col. 6 lines 16-37, and draw length may also be measured by the angular sensor of the cam assembly, Col. 12 lines 6-31); and 
determining the draw weight or draw length with the performance module (the module determines the firing characteristics based on the draw weight or draw length and compares each shot to an ideal shot or the previous shots, where the draw weight/length may be determined by the module and sensors, Col. 12 lines 6-31).  
In Reference to Claim 16
The method of claim 15, wherein the draw sensor comprises a limb strain gauge coupled to the upper or lower limb (limb strain gage 32 is coupled to at least one limb 14, Fig. 1), a limb-riser gap distance sensor positioned between the upper limb or lower limb and the riser, a grip strain gauge positioned between a grip and the riser, a riser strain gauge coupled to the riser, a pressure or force sensor positioned between a limb adjustment bolt and the riser, or a rotary sensor coupled to an upper wheel coupled to the upper limb or to a lower wheel coupled to the lower limb rotary sensor 182 in cam assembly 124 may measure rotational or linear position of the cam assembly coupled to the limb, Fig. 5/7, Col. 10 lines 37-52).  
In Reference to Claim 17
The method of claim 15, further comprising: releasing the bowstring to shoot the arrow; and determining the arrow speed with the performance module (the exit velocity of the arrow is calculated by the sensors and computing device of the module 36, Fig. 2, Col. 12 lines 12-16).  
In Reference to Claim 18
The method of claim 17, further comprising: measuring, with the draw sensor, at least one parameter indicative of arrow speed; and wherein determining the arrow speed with the performance module comprises using the at least one parameter indicative of arrow speed (the exit velocity of the arrow is calculated by the sensors and computing device of the module 36, Fig. 2, Col. 12 lines 12-16, 28-38).  
In Reference to Claim 23
The method of claim 17, wherein the compound bow further comprises a sensor package, the sensor package including one or more of an accelerometer and gyroscope (the sensors used may include an accelerometer (38), and a gyroscope, Col. 7 lines 12-22, 46-51, Col. 10 lines 37-47), and wherein the method further comprises measuring one or more of vibration, balance, or movement of the compound bow during at least one of the drawing or releasing operations or during a time period after the releasing operation (accelerometer 38 and IMU 184 may detect movement of the crossbow during firing, Col. 7 lines 12-22, Col. 10 lines 37-47).  
In Reference to Claim 24
The method of claim 17, further comprising: repeating the placing, drawing, and releasing operations to shoot subsequent arrows; and counting, with the performance module, the number of shots taken by the compound bow (the module display includes information about the number of shots taken as counted by the module components, (42a-b show data from shot #86 as an example, 42c includes shot #40 information and information from the last 10 shots, Fig. 2, Col. 6 lines 61-67).  
In Reference to Claim 25
The method of claim 24, further comprising determining whether the number of shots taken by the compound bow exceeds one or more user-defined shot thresholds; and, if the number of shots taken exceeds one or more of the one or more user-defined shot thresholds, indicating to a user that preventative maintenance is recommended (the sensors and module counts the number of shots and compares metrics for each shot and may indicate to a user (via the displays 42 on the module) both an amount of shots taken (where suggested maintenance may occur at a certain number) and indicate abnormal bow conditions that suggest to the user that maintenance should be performed, Col. 12 lines 57-67.  Bow string and limb health may also be constantly monitored and indicated to the user, Col. 13 lines 15-57).  
In Reference to Claim 26
The method of claim 17, further comprising: repeating the placing, drawing, and releasing operations to shoot subsequent arrows; storing the measured draw weight on each shot; comparing the measured draw weight on each shot with an average draw weight determined from the measured draw weights on previous shots; comparing the measured draw weight with the average draw weight; and determining that the bowstring is approaching failure based on the measured draw weight on each shot (the modules record, store, and display information from each shot and compare to previous shots (Fig. 2) and suggest abnormal conditions indicating potential failure to the user based on comparing each shots data to a standard threshold, Col. 12 lines 6-44, 57-67.  Bow string and limb health may also be constantly monitored and indicated to the user, Col. 13 lines 15-57).  
In Reference to Claim 27
The method of claim 15, wherein the compound bow further comprises one or more of a flashlight, sight light, camera, or rangefinder, and wherein the method further comprises controlling the operation of the one or more of a flashlight, sight light, camera, or rangefinder using the performance module (camera 40 may be used and controlled by the performance module, Col. 7 lines 52-62, Col. 8 lines 17-26, Col. 12 lines 28-33, Col. 14 lines 21-27).  
Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilger US Pat. No. 6,191,574.
Dilger teaches:
In Reference to Claim 10
A compound bow (bow 10A/B-11A/B, Fig. 1A-C) comprising: 
a riser (10A/B), the riser including an arrow rest (25); and 
an arrow chronometer assembly (12A), the arrow chronometer assembly mechanically coupled to the riser at or near the arrow rest (12A secured to riser 10a via fasteners 108a/b (Fig. 3) adjacent arrow rest assembly 25, Fig. 1-3, Col. 4 lines 44-51), the arrow chronometer assembly including one or more sensors positioned to detect movement of an arrow through arrow chronometer assembly (sensor 15C positioned on the arrow rest to detect movement of an arrow 24 on the rest, Fig. 1-3, Col. 4 lines 18-35).  
In Reference to Claim 14
The compound bow of claim 10, further comprising a performance module coupled to the riser (electronics assembly 35), the performance module operatively coupled to the arrow chronometer assembly (the module 35 is operatively coupled to the chronometer assembly 12a), the performance module including a processor (84) and a computer readable non-transitory memory storage medium having computer readable program code stored thereon adapted for calculating a speed of an arrow using the arrow chronometer assembly (electronics assembly 35 connects to the chronometer and includes a processor 84 and memory to execute code to display the arrow data (velocity)(step S119, Fig. 4D) to the display module 40).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes as applied to claim 1/17 above, and further in view of Dilger US Pat. No. 6,191,574.
In Reference to Claims 4 and 19
Haynes teaches:
The compound bow of claim 1 and the method of claim 17 as rejected above, wherein a sensor is positioned to detect movement of an arrow during firing; sensing the movement of the arrow through the bow assembly with the one or more sensors; and measuring the arrow speed based on the sensed movement of the arrow through the assembly (the camera 40 and/or other detecting means are used to monitor arrow movement during firing as described above, Col. 7 line 52 – Col. 8 line 16, including arrow speed, Fig. 2, Col. 12 lines 6-13, 28-33).
Haynes fails to teach:
An arrow chronometer assembly, the arrow chronometer assembly mechanically coupled to the riser at or near the arrow rest, the arrow chronometer assembly including one or more sensors positioned to detect movement of an arrow through arrow chronometer assembly.  
Further, Dilger teaches:
A compound bow (bow 10A/B-11A/B, Fig. 1A-C) comprising: 
a riser (10A/B), the riser including an arrow rest (25); and 
an arrow chronometer assembly (12A), the arrow chronometer assembly mechanically coupled to the riser at or near the arrow rest (12A secured to riser 10a via fasteners 108a/b (Fig. 3) adjacent arrow rest assembly 25, Fig. 1-3, Col. 4 lines 44-51), the arrow chronometer assembly including one or more sensors positioned to detect movement of an arrow through arrow chronometer assembly (sensor 15C positioned on the arrow rest to detect movement of an arrow 24 on the rest, Fig. 1-3, Col. 4 lines 18-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Haynes to have further included an arrow chronometer in order to more specifically monitor the movement of the arrow on the bow during firing as chronometers are well-known and commonly used motion sensing means in the art to monitor arrow positioning during firing as taught by Dilger (abstract, Col. 2 lines 43-48, Col. 3 lines 19-25, Col. 4 lines 18-35) and as Haynes teaches that other sensors in other critical areas of the bow (arrow rest) would be obvious modifications and may be included (Col. 7 line 52 – Col. 8 line 16, where optical sensors may be used to detect movement, Col. 10 lines 39-47).
Claims 5-6, 11-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes and Dilger or Dilger as applied to claim 4/10/19 above and further in view of Dilz, Jr. US Pat. No. 6,898,971.
In Reference to Claims 5-6, 11-12, and 18-19
Haynes and Dilger or Dilger teaches:
The compound bow of claim 4/10 and the method of claim 19 as rejected above. 
Haynes or Dilger fails to teach:
Wherein the sensors of the arrow chronometer assembly comprise one or more electromagnetic and wherein the arrow includes one or more magnetic markers or one or more ultrasonic sensors to detect movement of the arrow.  
Further, Dilz teaches:
A compound bow comprising: ultrasonic or electromagnetic sensors to measure the velocity of a fired projectile (Fig. 5/5A: speed measuring device (chronometer) 510 uses sensors (in the same way as 33 of Fig. 3 for each embodiment) to determine the arrow 501 velocity, Col. 10 line 43 – Col. 11 line 15, and may include electromagnetic Col. 3 line 50 – Col. 4 line 33 or ultrasonic Col. 12 line 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Haynes or Dilger to have further included an arrow chronometer with electromagnetic or ultrasonic sensors as both types of sensors are well-known and commonly used in the art to detect projectile speeds (arrows) on a low budget as taught by Dilz (Col. 5 lines 20-38]) and as Haynes teaches that other sensors in other critical areas of the bow (arrow rest) would be obvious modifications and may be included (Col. 7 line 52 – Col. 8 line 16, where optical sensors may be used to detect movement, Col. 10 lines 39-47).  Further, it would have been obvious to one having ordinary skill in the art to have formed the chronometer with two pairs of sensors as this arrangement is well-known and commonly used in the art and would be considered an equivalent to one having ordinary skill in the art as it would perform in the same manner as the prior art and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 7, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes and Dilger or Dilger as applied to claim 4/10/19 above and further in view of Donahoe US Pub. No. 2008/0287229.
In Reference to Claims 7, 13, and 22
Haynes and Dilger or Dilger teaches:
The compound bow of claim 4/10 and the method of claim 19 as rejected above. 
Haynes or Dilger fails to teach:
A trailing optical emitter, the trailing optical emitter emitting a first optical signal; a trailing optical receiver, the trailing optical receiver positioned to receive the first optical signal when the arrow is not aligned with a first line of sight between the trailing optical emitter and trailing optical receiver; a leading optical emitter, the leading optical emitter emitting a second optical signal; and a leading optical receiver, the leading optical receiver positioned to receive the second optical signal when the arrow is not aligned with a second line of sight between the leading optical emitter and leading optical receiver; and wherein measuring the arrow speed comprises: detecting that the arrow is not aligned with the first line of sight at a first time; detecting that the arrow is not aligned with the second line of sight at a second time; and determining the speed of the arrow based on the difference between the first time and the second time and a known distance between the trailing optical receiver and the leading optical receive.  
Further, Donahoe teaches:
A compound bow comprising: a chronograph assembly attached by an arrow rest (sensor 107, Fig. 9, [0006]-[0009, [0209]-[0211]), including a trailing optical emitter, the trailing optical emitter emitting a first optical signal; a trailing optical receiver, the trailing optical receiver positioned to receive the first optical signal when the arrow is not aligned with a first line of sight between the trailing optical emitter and trailing optical receiver; a leading optical emitter, the leading optical emitter emitting a second optical signal; and a leading optical receiver, the leading optical receiver positioned to receive the second optical signal when the arrow is not aligned with a second line of sight between the leading optical emitter and leading optical receiver; and wherein measuring the arrow speed comprises: detecting that the arrow is not aligned with the first line of sight at a first time; detecting that the arrow is not aligned with the second line of sight at a second time; and determining the speed of the arrow based on the difference between the first time and the second time and a known distance between the trailing optical receiver and the leading optical receive (chronometers having two pairs of optical detectors (leading emitters and receivers and trailing emitters and receivers) is well-known and commonly used in the art to detect arrow velocity, [0006]-[0009], where sensor 107 is mounted on the bow and communicates arrow position information, Fig. 9, [0209]-[0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Haynes or Dilger to have further included an arrow chronometer with two pairs of sensors in order to more specifically monitor the movement of the arrow on the bow during firing as this type of chronometers are well-known and are commonly used motion sensing means in the art to monitor arrow positioning during firing as taught by Donahoe ([0006]-[0009]) and as Haynes teaches that other sensors in other critical areas of the bow (arrow rest) would be obvious modifications and may be included (Col. 7 line 52 – Col. 8 line 16, where optical sensors may be used to detect movement, Col. 10 lines 39-47).  Further, it would have been obvious to one having ordinary skill in the art to have formed the chronometer with two pairs of sensors as this arrangement is well-known and commonly used in the art and would be considered an equivalent to one having ordinary skill in the art as it would perform in the same manner as the prior art and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Simo et al. (7,337,773) and Morris (2013/0098344) teach similar electrically activated archery components, Kennen et al. (2005/0123883) teaches a similar simulated hunting apparatus, Dunham (2018/0058961) and Colman (7,086,298) teach a similar archery sensory feedback system and method, Thacker, Jr. (2017/0284762) teaches an archery sensing and lighting system.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711